TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED JANUARY 12, 2017



                                     NO. 03-16-00523-CV


                                  T. C. and D. D., Appellants

                                                v.

               Texas Department of Family and Protective Services, Appellee




        APPEAL FROM THE 419TH DISTRICT COURT OF TRAVIS COUNTY
            BEFORE JUSTICES PURYEAR, PEMBERTON, AND FIELD
                AFFIRMED -- OPINION BY JUSTICE PURYEAR




This is an appeal from the judgment signed by the trial court on July 25, 2016. Having reviewed

the record and the parties’ arguments, the Court holds that there was no reversible error in the

judgment. Therefore, the Court affirms the trial court’s judgment. Because appellants are

indigent and unable to pay costs, no adjudication of costs is made.